Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement”) is made as of
the Effective Date (defined below) between CalAmp Corp. (on behalf of itself,
its subsidiaries and other corporate affiliates and each of their respective
employees, officers, directors, owners, shareholders and agents referred to
throughout this Agreement as the “Employer” or the “Company”), and Garo
Sarkissian, (referred to throughout this Agreement as “Executive”), and is
presented to Executive this 28th day of February, 2019. Employer and Executive
are sometimes referred to together in this Agreement as the “Parties” and each
individually as a “Party”).

 

I.BACKGROUND AND PURPOSE (“Background”)

 

A.Executive is employed by the Company as Senior Vice President, Corporate
Development pursuant to that certain employment agreement entered into on July
2, 2007, as amended by Amendments on December 19, 2008, June 12, 2013, May 30,
2014 and May 30, 2016 (collectively, the “Employment Agreement”).

 

B.This Agreement supersedes in entirety the Employment Agreement, and the
Employment Agreement will be nugatory and of no legal effect as of the Effective
Date;

 

C.On February 28th, 2019, the Company notified Executive that it would be
terminating his employment, without Cause, as a result of his retirement, under
the Employment Agreement;

 

D.Under the terms and conditions of this Agreement, and any Company employment
policies and procedures, Executive will continue his employment with the Company
in the status of a full-time employee through February 28, 2019 (the
“Termination Date”).

 

E.By 8:00 a.m. on February 28, 2019, Executive will submit his letter of
resignation to the Company’s Board of Directors (“Board”), substantially in the
form as set forth as Enclosure A to this Agreement, with his resignation taking
effect on February 28, 2019.

 

F.The consideration set forth in Article I, paragraph G below is referred to as
the “Separation Consideration.”

 

G.As of the Termination Date, and subject to Article II, paragraph 1 below:

 

1.All of Executive’s then unvested equity awards (RSUs and stock options) shall
be accelerated;

 

2.Executive will receive an amount equal to three (3) months of his then base
salary, less standard withholdings for tax and social security purposes, payable
over such three (3)-month term in monthly pro rata payments commencing as of the
Termination Date.  Executive will receive no other payments including, without
limitation, no cash bonus payment under the STIP or otherwise.

 

3.Executive will become eligible for continued benefits under COBRA; the Company
will pay the premiums for continued coverage in the Company’s health and welfare
plans under the continuation coverage provisions of COBRA for a period of ten
(10) months following the Termination Date. The Company will pay the premiums
for continued coverage in the Company’s Armada Care Executive Health Plan
(“Armada Care”) for a period of ten (10) months following the Termination Date.
Executive will be responsible for any and all COBRA payments from January 1,
2020 and beyond, and Armada Care coverage shall cease as of December 31, 2019.

 

4.Executive may retain the following devices issued to him by the Company: HP
laptop computer, iPad, and iPhone, all subject to such devices having been wipe
by the Company’s IT department.

 

 

Page 1 of 8

--------------------------------------------------------------------------------

 

H.Executive freely and knowingly, and after due thought and deliberation, enters
into this Agreement intending to waive, settle, and forever release any and all
claims that he has, or might ever have, against Employer.    

 

II.AGREEMENT

 

In consideration of the Background above, which is an integral part of this
Agreement, and for the Separation Consideration described above, which the
Parties acknowledge as sufficient, and intending to be legally bound by this
Agreement, the Executive and the Employer agree as follows:

1.Effective Date. This Agreement will become effective on the eighth (8th)
calendar day after the Executive signs and delivers this Agreement to the
Employer (the “Effective Date”), provided that the Executive does not revoke
this Agreement before that date in accordance with Article II, paragraph 8
below; and, provided that the Executive signs this Agreement on or March 19,
2019 (which is 21 calendar days following the date that this Agreement was
presented to Executive).

 

2.       Payment of Accrued Obligations and Separation Consideration.  

 

2.1Executive acknowledges that as of the Termination Date, the Company will have
paid Executive his final salary (the “Accrued Obligations”). Executive also
acknowledges and agrees that, other than base salary and benefits that he will
earn and be eligible to receive through the Termination Date, as well as payment
for the Accrued Obligations, he has received all amounts owed for his regular
and usual salary, usual benefits, and other wages or compensation earned through
the Termination Date. Executive acknowledges that the Company offers a Flexible
Time Off Policy, and because employees request time off as needed under that
Policy (based on supervisor prior approval), the Executive accrued no time off
and thus shall not be entitled to receive any vacation payout on the Termination
Date.  Except as required under applicable law, all benefits will cease as of
the Termination Date and Executive will not be entitled to receive any further
wages, salary, bonuses/commissions, or other forms of paid time off, benefits,
or any other form of compensation following the Termination Date, except as set
forth in paragraph 2.2 below.

 

2.2In exchange for signing and not revoking this Agreement and Executive’s
compliance with the promises made and obligations that he has undertaken in this
Agreement, Employer agrees to provide the Separation Consideration.

 

2.3Executive understands and agrees that he would not be entitled to the
Separation Consideration without his signing, and not revoking, this Agreement
and fulfilling the promises he made in this Agreement.

 

3.General Release of Claims.  Executive, for himself, his spouse, descendants,
dependents, heirs, executors, administrators, conservators, successors, and
assigns (collectively referred to as “Releasing Parties”) knowingly,
voluntarily, and irrevocably releases and forever absolves and discharges, to
the fullest extent permitted by law, Employer and any of its current, former, or
future parents, affiliates, subsidiaries, divisions, or related entities, and
any of their respective past, present, or future Executives, officers,
directors, stockholders, shareholders, members, owners, attorneys, agents,
insurers, representatives, trustees, or administrators, predecessors,
successors, and assigns, (collectively referred to as “Released Parties”), of
and from any and all claims, demands, liens, agreements, contracts, agreements,
covenants, actions, suits, causes of action, wages, obligations, debts,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity, or otherwise, whether now known or
unknown, asserted or unasserted, suspected or unsuspected, and whether or not
concealed or hidden, which Executive now owns or holds or has at any time before
owned or held as against any Released Parties based on actions or events that
occurred prior to the Effective Date of this Agreement (collectively the
“Claims”) including, without any limitation:  

 

3.1.any and all Claims for violation of any federal, state, local, or municipal
law, regulation, ordinance, constitution, or common law relating to employment,
conditions of employment (including wage and hour laws), compensation  and
employment discrimination, including, but not limited to, Title VII of the

 

Page 2 of 8

--------------------------------------------------------------------------------

Exhibit 10.1

Civil Rights Act of 1964; The Civil Rights Act of 1991; The Executive Retirement
Income Security Act of 1974; The Americans With Disabilities Act of 1990; The
Age Discrimination in Employment Act of 1967; the Older Worker Benefit
Protection Act; The Workers Adjustment and Retraining Notification Act; The
Occupational Safety and Health Act; The Fair Labor Standards Act; The Family and
Medical Leave Act; The California Family Rights Act, as amended; The California
Fair Employment and Housing Act; The California Business and Professions Code,
and the California Labor Code, including all amendments to each such law,
regulation, ordinance, constitution, or common law;

 

3.2.any and all Claims relating to or arising from Executive’s employment
relationship with the Employer and the termination of that relationship;

 

3.3.any and all Claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; physical injury; assault; battery; invasion of privacy; false
imprisonment; and conversion; and

 

3.4.any and all Claims for attorneys’ fees, costs and penalties.

 

4.Protected Rights of Executive. Nothing in this Agreement (including the
general release of Claims in paragraph 3 above, the confidentiality obligations
in paragraph 11 below, and non-disparagement obligations in paragraph 6 below)
prohibits Executive from filing a charge with any governmental agency or
participating in any governmental investigation, including filing charges with
or participating in investigations by the National Labor Relations Board or the
Equal Employment Opportunity Commission, and Executive retains the right to
engage in concerted activity protected by Section 7 of the National Labor
Relations Act (the “Protected Rights”). Despite Executive’s Protected Rights,
Executive specifically waives his right to recover any monetary damages or any
individual relief in connection with any charge made by Executive.  Also,
Executive does not release Claims with respect to: (a) indemnification pursuant
to applicable law; (b) Claims for any benefits that are vested as of the
Executive’s termination date under the Employer’s health and welfare plans or
401(k) plan; (c) underlying workers’ compensation benefits, or (d) Claims
arising out of this Agreement.  

5.Promise Not To Sue. Executive, for himself and the other Releasing Parties,
promises not to sue or initiate against Employer or any Released Party any
mediation, arbitration, or judicial proceeding, or to participate in same,
individually or as a member of a class, in which Executive, any other Releasing
Party, or any representative of Executive or any other Releasing Party asserts
against Employer or any other Released Party any Claim based on alleged breach
of contract, tort, or violation of any law or regulation, whether federal,
state, or local, pertaining in any manner to Executive’s employment by Employer
or the termination of the employment relationship.

 

6.Non-Disparagement of Employer. As of the Termination Date, the Executive will
not represent himself as being an Executive, officer, or representative of the
Employer for any purpose whatsoever. Subject to Executive’s Protected Rights,
Executive, on behalf of himself and the other Releasing Parties, agrees and
promises and covenants that he will not at any time, directly or indirectly,
make, ratify, infer, or criticize by means of any disparaging, uncomplimentary,
critical, or negative remarks, comments, or statements, public or private, oral
or written, concerning the Employer or its businesses, products, services, or
any of its Executives, officers, or directors, or existing and prospective
customers, suppliers, or any other associated third parties.

 

7.Waiver of California Civil Code Section 1542. To give the full and complete
general release as described in paragraph 3 above, Executive expressly waives
and relinquishes all rights and benefits of Section 1542 of the Civil Code of
the State of California, or any other similar, comparable, or equivalent law in
any state or jurisdiction, and Executive does so understanding and acknowledging
the significance and consequence of specifically waiving Section 1542. Section
1542 of the Civil Code of the State of California states as follows:

 

 

Page 3 of 8

--------------------------------------------------------------------------------

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

So, notwithstanding the provisions of Section 1542, and to implement a full and
complete release and discharge of the Released Parties, Executive expressly
acknowledges that this Agreement is intended to include in its effect, without
limitation, all claims Executive does not know or suspect to exist in his favor
at the time of signing this Agreement, and that this Agreement contemplates the
extinguishment of any such claim.  Executive represents and warrants that
Executive has read this Agreement, including this waiver of California Civil
Code Section 1542, and that he has consulted with an attorney about this
Agreement, and specifically about the waiver of Section 1542, or has freely
chosen to not consult with an attorney, and that Executive understands this
Agreement and the Section 1542 waiver, and so Executive freely and knowingly
enters into this Agreement. Executive acknowledges that he may later discover
facts different from or in addition to those Executive now knows or believes to
be true regarding the matters released or described in this Agreement, and even
so, Executive agrees that the releases and agreements contained in this
Agreement will remain effective in all respects notwithstanding any later
discovery of any different or additional facts. Executive assumes any and all
risk of any mistake in connection with the true facts involved in the matters,
disputes, or controversies released or described in this Agreement or with
regard to any facts now unknown to Executive.

 

8.ADEA Waiver. In exchange for material portions of the additional pay and
benefits provided by the Separation Consideration under this Agreement and, in
accordance with the Older Workers Benefit Protection Act, Executive expressly
acknowledges and agrees that, by entering into this Agreement, he is knowingly
and voluntarily waiving any and all rights and releasing all Claims and claims,
known or unknown, arising under the Age Discrimination in Employment Act of
1967, as amended (the “ADEA”), that he may have otherwise had against the
Employer or any Released Party up to the Effective Date of this Agreement.
Executive also expressly acknowledges and agrees that:

8.1in return for this Agreement, Executive will receive consideration, that is,
something of value, beyond that to which he was already entitled, before
entering into this Agreement;

8.2Executive is advised to consult with an attorney before signing this
Agreement;

8.3Executive is informed that he has 21 calendar days from the date that this
Agreement was presented to him, to consider whether to sign and accept the terms
of this Agreement and that, if he signs this Agreement prior to the 21-day
period, he will have done so voluntarily and with full knowledge that he is
waiving his right to have 21 days to consider this Agreement. Executive agrees
that any modifications, material or otherwise, made to this Agreement will not
restart or affect in any manner the original 21 calendar day consideration
period.

8.4Nothing in this Agreement prevents Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs from doing so, unless
specifically authorized by federal law.

8.5Executive is informed that he has 7 days following the date that he signs
this Agreement during which he may revoke it. This Agreement will become null
and void if Executive elects revocation during that time. In the event that
Executive fails to so notify the Employer, he will be deemed to have waived his
right of revocation. If Executive exercises his right of revocation, neither the
Employer nor Executive will have any obligations under this Agreement. Any
revocation within this period must be submitted, in writing, to CalAmp and
state, “I hereby revoke my acceptance of the Separation Agreement and General
Release.” This revocation must be personally delivered to Monica Van Berkel, or
mailed to CalAmp, ATTN: Monica Van Berkel, Senior Vice President of Human
Resources, 15635 Alton Parkway, Suite 250, Irvine, California 92618, and
postmarked within 7 calendar days of execution of this Agreement. This Agreement
will not become effective or enforceable until the revocation period has
expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state in which Executive was employed at the time of his
last day of employment, then the revocation period will not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.  

 

Page 4 of 8

--------------------------------------------------------------------------------

 

9.Health and Welfare Benefits. Except as set forth in paragraph G above,
Executive understands and agrees that his right to benefits under the Employer’s
health and welfare benefit program, if any, will be limited to those set forth
in the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) or the
Health Insurance Marketplace under the Affordable Care Act.  

 

10.Return of Company Property. Executive acknowledges that as of the Termination
Date, he has returned to Employer all Employer information and property,
excluding the provisions of paragraph I.G.4 , but including and without
limitation the following: computers, cell phones, other electronic devices,
reports, data, plans, projects, files, charts, and records, memoranda, records
software; credit cards, cardkey passes; door and file keys; safe combinations;
computer access codes; disks and instructional or personnel manuals; and other
physical or personal property which Executive received or prepared or helped to
prepare in connection with his employment with Employer. Executive represents
and agrees that he has not retained and will not retain any copies, duplicates,
reproductions, or excerpts.  

 

11.Confidentiality.  Executive acknowledges that by virtue of his executive
position with the Company, he has been given access to confidential information,
intellectual property, trade secrets, customers, respecting the Company’s
affairs (“Confidential Information”). In particular, he has received, or
otherwise been privy to highly sensitive Confidential Information, including but
not limited to, the Company’s strategic, business, and marketing plans and
strategies. Executive further acknowledges that he has complied with, and will
continue to comply with, his continuing obligations under that certain
Confidentiality, Inventions, and Non-Solicitation Agreement (the
“Confidentiality Agreement”), that survives the termination of his employment,
and is hereby incorporated into this Agreement as if set forth verbatim.  

 

12.Section 409A.This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, any installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Employer makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Employer be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

13.Remedies for Breach of Agreement. Executive acknowledges that the Employer
and the other Released Parties would suffer irreparable harm as a result of any
disparagement (described in paragraph 6), unauthorized disclosure, or use of
Employer Confidential Information (described in paragraph 11 and the
Confidentiality Agreement), and that monetary damages would be insufficient to
compensate the Employer for such harm. Therefore, if Executive is in breach of
his obligations or any provision of this Agreement, the Employer and any other
affected Released Party is entitled to seek an injunction or temporary
restraining order, without notice to Executive, restraining any unauthorized
disclosure or use of the Employer’s Confidential Information in addition to any
other available remedy, including damages. In any such action, if the Employer
prevails, Executive agrees to reimburse the prevailing party(ies) for its/their
costs and reasonable attorneys’ fees incurred in connection with taking the
legal action. Further, Executive acknowledges that any breach of the foregoing
would cause damage to the Employer that would be difficult if not impossible to
establish and, thus, Executive agrees that he will pay to the Employer as
liquidated damages, and not as a penalty, the amount equal to the Separation
Consideration paid to Executive, and he expressly waives the right to any
further Separation Consideration obligations expressly stated in this Agreement.
In the event that Executive sues or otherwise institutes, initiates, or
participates in any legal proceedings against the Employer or any Released Party
for any claim or matter released hereby in violation of this Agreement, (a) the
Employer will be relieved of its obligation to pay any Separation Consideration
provided for in this Agreement, (b) the Employer will be entitled to recover
from Executive all Separation Consideration

 

Page 5 of 8

--------------------------------------------------------------------------------

 

previously paid to Executive, in addition to all other lawful remedies, and (c)
all other provisions of this Agreement will remain in full force and effect.

14.Governing Law and Interpretation and Severability.  This Agreement will be
governed by the laws of the State of Delaware without regard to its conflict of
laws provision. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision
immediately will become null and void, leaving the remainder of this Agreement
in full force and effect.  

 

15.No Admission of Wrongdoing.  The Parties agree that neither this Agreement
nor the furnishing of the Separation Consideration for it will be deemed or
construed at any time for any purpose as an admission by Employer of any
liability or wrongful conduct of any kind.  

 

16.Amendment.  This Agreement may not be modified, altered or changed except
upon express written consent of both Parties.  

 

17.Miscellaneous.  

 

17.1This Agreement will be binding upon each Party and upon each Party’s heirs,
administrators, representatives, executors, successors and assigns, and will
inure to the benefit of the other Party and each of them, and to each Party’s
heirs, administrators, representatives, executors, successors and assigns.

 

17.2This Agreement may be executed in counterparts, each to constitute an
original. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format will be
effective as delivery of a manually executed counterpart of this Agreement.

    

18.Entire Agreement.  This Agreement, the Confidentiality Agreement, the
Restricted Stock Unit Agreements, the Stock Option Agreements, the CalAmp
Deferred Compensation Plan, the Indemnity Agreement, and any other employment
documents that Executive signed with the Company, sets forth the entire
agreement between the Parties hereto, and fully supersedes any prior obligation
of the Employer to the Executive including without limitation, the Employment
Agreement.  Executive acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to his in connection
with his decision to accept this Agreement, except for those set forth in this
Agreement.  

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 




 

Page 6 of 8

--------------------------------------------------------------------------------

 

 

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

 

SIGNATURE PAGE

 

 

 

 

IN WITNESS OF THIS AGREEMENT, the Parties knowingly and voluntarily sign this
Agreement on the date below.  

 

 

EMPLOYER:

EXECUTIVE:

 

 

 

 

 

By: /s/ Michael Burdiek

      Michael Burdiek

/s/ Garo Sarkissian

Garo Sarkissian

Its: President and Chief Executive Officer

 

 

Dated:   February 28, 2019

 

Dated:   February 28, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 7 of 8

--------------------------------------------------------------------------------

 

 

ENCLOSURE A

RESIGNATION LETTER

Garo Sarkissian

 

 

February 28, 2019

 

VIA EMAIL TO

 

Board of Directors of CalAmp Corp.

c/o: A. J. “Bert” Moyer, Chairman

15635 Alton Parkway, Suite 250

Irvine, CA 92618

 

Re:  Resignation as CalAmp Named Executive Officer

 

Dear Directors:

 

Pursuant to Section 4.05 of CalAmp Corp.’s (“CalAmp”) Amended and Restated
Bylaws and Section 142(b) of the of the Delaware General Corporation Law, I
hereby tender my resignation as an executive officer of CalAmp, to be effective
February 28, 2019.

 

Effective February 28, 2019, I will no longer be an executive officer of CalAmp
for purposes of Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or Rule 3b-7 promulgated under the Exchange Act.

 

Furthermore, I also hereby resign as an officer and director of all CalAmp
subsidiaries; provided, however, I shall remain as a director of Smart Driver
Club.

 

In order to effect an orderly transition, I am open to entering into a mutually
agreed upon transitional services agreement with such services being monitored
by Michael Burdiek.

 

Sincerely yours,

 

 

 

/s/ Garo Sarkissian

Garo Sarkissian

 

Page 8 of 8